Citation Nr: 0737192	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  03-12 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an effective date earlier than May 15, 
1996, for the award of service connection for 
gastroesophageal reflux disease.

2.  Entitlement to an effective date earlier than May 15, 
1996, for the award of service connection for a right foot 
disorder.

3.  Entitlement to an effective date earlier than May 15, 
1996, for the award of service connection for status-post 
removal of chalazion and pterygium.

4.  Entitlement to service connection for left cornea injury 
and meibomian cyst.

5.  Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for 
glaucoma.

6.  Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for a right 
ankle disorder.

7.  Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for a left 
ankle disorder.

8.  Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for a right 
middle finger fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant/veteran


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to April 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, Washington.  





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The record fails to show that the veteran filed a claim 
for service connection for disabilities due to 
gastroesophageal reflux disease, a right foot disorder and/or 
status-post removal of chalazion and pterygium prior to May 
15, 1996.

3.  The RO denied the veteran's claim for service connection 
for glaucoma in a March 1994 rating decision.  The veteran 
did not appeal that decision and it is final.

4.  Evidence received subsequent to March 1994 in support of 
the veteran's claim for service connection for glaucoma is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.

5.  The RO denied reopening the veteran's claim for service 
connection for a right ankle disorder in a March 1997 rating 
decision.  The veteran withdrew his appeal of that decision 
prior to Board review.  Therefore, the March 1997 rating 
decision is final.

6.  Evidence received subsequent to March 1997 in support of 
the veteran's claim for service connection for a right ankle 
disorder is so significant that it must be considered in 
order to fairly decide the merits of the claim.

7.  Degenerative joint disease of the right ankle was 
incurred as a result of service.

8.  The RO denied reopening the veteran's claim for service 
connection for a left ankle disorder in a March 1997 rating 
decision.  The veteran withdrew his appeal of that decision 
prior to Board review.  Therefore, the March 1997 rating 
decision is final.

9.  Evidence received subsequent to March 1997 in support of 
the veteran's claim for service connection for a left ankle 
disorder is so significant that it must be considered in 
order to fairly decide the merits of the claim.

10. Degenerative joint disease of the left ankle was not 
incurred during service, within one year of discharge from 
service or as a consequence of service.

11. The RO denied reopening the veteran's claim for service 
connection for a right middle finger fracture in a March 1997 
rating decision.  The veteran withdrew his appeal of that 
decision prior to Board review.  Therefore, the March 1997 
rating decision is final.

12. Evidence received subsequent to March 1997 in support of 
the veteran's claim for service connection for a right middle 
finger fracture is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Criteria for an effective date earlier than May 15, 1996, 
for the grant of service connection for gastroesophageal 
reflux disease are not met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, and 5110 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.156, 3.158, 3.160 and 3.400 (2007).

2.  Criteria for an effective date earlier than May 15, 1996, 
for the grant of service connection for a right foot disorder 
are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, and 
5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156, 3.158, 
3.160 and 3.400 (2007).

3.  Criteria for an effective date earlier than May 15, 1996, 
for the grant of service connection for status-post removal 
of chalazion and pterygium are not met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, and 5110 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.156, 3.158, 3.160 and 3.400 (2007).

4.  The March 1994 rating decision that denied service 
connection for glaucoma is final.  38 U.S.C.A. § 7105(b), (c) 
(West 2002); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2007).

5.  New and material evidence has not been received, and the 
veteran's claim for service connection for glaucoma is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

6.  The March 1997 RO rating decision that denied reopening 
the veteran's claims for service connection for a right ankle 
disorder, left ankle disorder and right middle finger 
fracture is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 
38 C.F.R. § 3.160(d), 20.201, 20.302 (2007).

7.  New and material evidence has been received, and the 
veteran's claim for service connection for a right ankle 
disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

8.  Service connection for degenerative joint disease of the 
right ankle is warranted.  38 U.S.C.A. §§ 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2007).

9.  New and material evidence has been received, and the 
veteran's claim for service connection for a left ankle 
disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

10. Degenerative joint disease of the left ankle was not 
incurred in service nor is it presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2007).

11. New and material evidence has not been received, and the 
veteran's claim for service connection for a right middle 
finger fracture is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) describe VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, the veteran's claim was filed in June 
1999 prior to the enactment of VA's current notice 
requirements.  Consequently, notice was provided to the 
veteran subsequent to the initial AOJ decision in September 
2001.  Additional notice was provided in February 2002.  The 
veteran's claims were readjudicated in January 2003 and 
October 2003.  Additional notice was provided to the veteran 
in January 2006, but his claims were not readjudicated after 
that notice.  The Board finds, however, that the veteran is 
not prejudiced as he was given ample time to respond to the 
notices and presented testimony before the Board in July 2007 
that reflects that he was aware of the evidence necessary to 
substantiate his claims. Furthermore, the Board finds that 
the purposes of the notice requirements has not been 
frustrated and the error in failing to provide notice earlier 
has not affected the essential fairness of the adjudication 
process because the veteran had actual knowledge of what 
information and evidence is needed to establish his claims 
for service connection and earlier effective dates, which is 
evidenced by his multiple submissions of evidence in support 
of his claims.  See Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007) (VCAA notice errors are presumed prejudicial 
and require reversal unless VA can show error did not affect 
the essential fairness of the adjudication.).

In reviewing the notice provided to the veteran in this 
matter, the Board acknowledges that the veteran was not 
provided specific notice that a disability rating and an 
effective date for the award of benefits will be assigned 
upon the award of service connection, as required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The veteran has, 
however, been given notice of the specific elements to 
substantiate his claims of entitlement to service connection 
and entitlement to earlier effective dates.  Thus, the Board 
finds no prejudice with moving forward with a decision at 
this time as the veteran is aware of the elements necessary 
to substantiate his claims and cannot be prejudice by not 
receiving notice of downstream issues that are not reached by 
a denial of the underlying benefits.  As for the claim of 
service connection for a right ankle disorder, the Board 
notes that any deficiency in the notice may be cured prior to 
the RO effectuating the grant of benefits herein decided.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established 
additional requirements with respect to the content of notice 
for requests to reopen claims.  Because the Board is 
reopening the veteran's claims for service connection for 
right and left ankle disorders, any failure to provide notice 
as specified in Kent as to these claims is harmless error.  
As for the veteran's claims to reopen for service connection 
for glaucoma and a right middle finger fracture, the Board 
notes that the January 2006 notice letter advised the veteran 
of the element of his claims that was unsubstantiated in the 
prior denial and what evidence was necessary to substantiate 
that element.  As such, the January 2006 notice complies with 
the requirements set forth in Kent.  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices; he has done so throughout the claims 
process.  Thus, the Board considers the notice requirements 
met at to content and timing.  Further, the Board finds that 
the purpose behind the notice requirements has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to the merits of this case.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
treatment records are in the record for April 1994 through 
July 2007.  Private treatment records have been obtained, but 
are not relevant to the issues currently before the Board.  
The veteran has not identified any additional evidence to be 
obtained by VA or to be submitted.  VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified.  38 U.S.C.A. 
§ 5103A(b)(1).  

The duty to assist may also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  VA examinations 
were provided to the veteran in relation to his claims for 
service connection in April and June 2002.  There is no 
suggestion in the record that additional examination is 
necessary.

Following a complete review of the record, the Board finds 
that VA has satisfied its duties to inform and assist the 
veteran at every stage of this case.  Additional efforts to 
assist or notify him would serve no useful purpose.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of his claims.  

II.  Claims for an Earlier Effective Date

The veteran asserts that he originally filed claims of 
entitlement to service connection in the early 1970s, that he 
was advised that VA was waiting for records, and that no 
decision was rendered on the claims until the grant of 
benefits.  As such, the veteran contends that an effective 
date in the 1970s should be assigned for the grant of service 
connection for gastroesophageal reflux disease, a right foot 
disorder, and for status-post removal of chalazion and 
pterygium.  In support of his claim, the veteran submitted a 
copy of an April 11, 1973, VA letter indicating that further 
action on a claim was awaiting receipt of the veteran's 
military records.  He contends that this letter shows he had 
a pending claim in 1973 for service connection for these 
disabilities.

The assignment of effective dates is generally governed by 
38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  See 38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  See 
38 C.F.R. § 3.400.  

By rating decision issued in March 1999, the veteran was 
granted service connection for disabilities due to 
gastroesophageal reflux disease (GERD), a right foot injury, 
and status-post removal of chalazion and pterygium.  The 
effective date assigned was May 15, 1996, the date the 
veteran filed his claim to reopen.  These claims were 
previously denied in a March 1994 rating decision, which 
became final after one year when the veteran failed to file a 
Notice of Disagreement.  See 38 C.F.R. § 20.302(a).

A review of the entire record shows that the 1973 letter was 
sent in conjunction with a claim for education benefits.  The 
veteran filed a VA Form 21E-1995, Request for Change of 
Program or Place of Training, on March 9, 1973.  By letter 
dated March 27, 1973, the veteran was advised to fill out VA 
Form 21E-1990, Veteran's Application for Program of Education 
or Training, (which is the correct form for applying for VA 
education benefits) and return it as soon a possible.  He was 
also asked to submit a copy of his DD Form 214, which he did 
not.  A letter to the veteran dated April 11, 1973, asked him 
to furnish dependent evidence as soon as possible so that 
further action may be taken on his claim for "education 
benefits."  Also sent that date was the letter relied upon 
by the veteran as evidence that he had a claim for service 
connection pending in 1973.  

A copy of the veteran's DD Form 214 was received from the 
National Personnel Records Center (NPRC) on April 23, 1973.  
The RO received the veteran's VA Form 21E-1990 on April 27, 
1973.  A Certificate of Eligibility was issued on May 1, 
1973.

Following a complete and sympathetic review of the record, 
the Board finds that the April 11, 1973, letter the veteran 
relies upon does not show that he had a claim for service 
connection pending in April 1973.  Rather, this letter is 
related to his claim for education benefits submitted on the 
wrong form in March 1973.  Before it could process the 
veteran's application for education benefits, the RO needed 
verification of the veteran's service.  Because the veteran 
had failed to submit a copy of his DD 214, the RO had to wait 
to get it from the NPRC.  This in no way reflects a pending 
claim of entitlement to service connection for the 
disabilities in question.

There is no record, statement or any other evidence 
indicating that the veteran had a claim for service 
connection pending in 1973.  The first claim for service 
connection for the now service-connected disabilities was not 
received until March 1993.  This claim was denied in a March 
1994 rating decision that, as previously indicated, was final 
on March 4, 1995, when the veteran failed to submit a Notice 
of Disagreement.  Thus, the veteran's claim filed on March 
15, 1996, was a claim to reopen the previously denied service 
connection claims.

Applicable regulatory and statutory provisions stipulate that 
the effective date for an award of service connection based 
on a claim reopened after final disallowance will be the date 
of receipt of the application to reopen, or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(r).  Because the evidence shows 
that the disabilities arose prior to the date of receipt of 
claim, the date of receipt of claim must be assigned as the 
appropriate effective date.  Consequently, the Board finds 
that March 15, 1996, is the appropriate effective date for 
the grant of service connection for GERD, a right foot 
disability and for status-post removal of chalazion and 
pterygium and the veteran's claims for earlier effective 
dates are denied.  The preponderance of the evidence being 
against the veteran's claims, the benefit of the doubt 
doctrine is not for application.

III.  Claim for Service Connection for Corneal Injury and 
Meibomian Cyst

The veteran asserts that he injured his left eye during 
service when he was jabbed in the eye in September 1967.  He 
does not draw any distinction between his various eye 
disabilities.  As discussed above, the veteran is already 
service-connected for the residuals of the removal of a 
chalazion and pterygium from the right eye.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Service medical records show that the veteran had surgery in 
September 1967 for removal of a chalazion on the right upper 
eyelid.  The surgical request also indicates this to be 
called "meibomian cyst."  As such, the Board finds that the 
chalazion and meibomian cyst are one and the same and 
additional VA compensation cannot be awarded for the same 
disability.  Consequently, service connection for a separate 
disability of meibomian cyst is denied as the veteran is 
already service-connected for the residuals of the removal of 
the meibomian cyst.  

As for the left cornea injury, service medical records show 
that on September 8, 1966, the veteran received a corneal 
abrasion when a finger stuck him in the left eye while he was 
playing football.  A follow-up treatment note indicates that 
a repeat fluorescence dye test showed that the corneal 
abrasion was virtually healed and there was only slight 
irritation seen.  There are no further treatment records for 
complaints related to this corneal injury.  At the veteran's 
separation examination in April 1969, he did not report 
having any eye problems except for wearing glasses and no 
left eye disorder related to the prior corneal injury was 
found on examination.  The veteran did not report any 
problems at an August 1974 National Guard enlistment 
examination nor were any defects noted upon examination at 
that time.

Post-service medical evidence fails to show that the veteran 
has been treated for any residuals of a left cornea injury.  
Rather, they show that the veteran has been treated for 
presbyopia, conjunctivitis, and open angle glaucoma.  There 
is no evidence indicating that any of these conditions is 
related to the left corneal injury in service.  

Following a complete review of the record evidence, the Board 
finds that the veteran does not have a current disability 
associated with a left cornea injury.  Absent evidence of 
current disability, there is no obligation of VA to obtain a 
medical opinion as to disability and/or etiology under 
38 C.F.R. § 3.159(c)(4).  Absent medical evidence of current 
disability, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Without a current 
chronic disability, service connection is not warranted even 
if there was an injury in service.  The preponderance of the 
evidence being against the veteran's claim, the benefit of 
the doubt doctrine is not applicable.  Consequently, service 
connection for residuals of a left corneal injury must be 
denied.

IV.  Claims to Reopen

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  See 38 C.F.R. § 3.104(a).  
The claimant has one year from notification of an RO decision 
to initiate an appeal by filing a Notice of Disagreement with 
the decision.  The decision becomes final if an appeal is not 
perfected within the allowed time period.  See 38 U.S.C.A. 
§ 7105(b) and (c).  

In a March 1994 rating decision, the veteran was denied 
service connection for glaucoma and right and left ankle 
arthritis.  He was advised of the decision and of his 
appellate rights, but did not at any time indicate 
disagreement with the rating decision.  Therefore, it is 
final.  38 U.S.C.A. § 7105.  

In May 1996, the veteran filed a claim for service connection 
for multiple conditions including right foot and ankle 
fracture and left foot and ankle fracture.  He also sought 
service connection for residuals of a right middle finger 
fracture.  As the claims for right and left ankle disorders 
were previously denied in the March 1994 rating decision, the 
claim is a request to reopen as to these two issues.  

In a March 1997 rating decision, the RO denied reopening the 
veteran's claims for right foot and ankle problems and left 
foot and ankle problems.  It also denied the veteran's claim 
for service connection for residuals of a right middle finger 
fracture.  The veteran timely disagreed with this decision 
and perfected an appeal in July 1998.  The veteran, however, 
submitted a withdrawal of these issues by statement dated 
February 5, 1999.  

The Board acknowledges that the veteran contends that his 
withdrawal should not be considered effective because he did 
not write it, and he signed it without reading it; his basic 
argument is that he did not knowingly withdraw any claims.  
There is no provision in the law, however, that permits the 
veteran to withdraw his withdrawal.  The veteran signed a 
statement that he should have known would be used in the 
adjudication of his claims.  In signing the statement, the 
veteran certified that the statements made therein were true 
and correct to the best of his knowledge and belief and he 
does not deny signing the document.  Although regrettable in 
this instance, the veteran is charged with knowledge of the 
contents of any statement he signs.  He cannot come back 
after the fact and try to undo his actions by saying he did 
not read what he signed.  Consequently, the Board finds that 
the February 1999 withdrawal was effective to withdraw the 
veteran's claims on appeal prior to consideration by the 
Board.  Furthermore, as a result of the withdrawal of his 
appeal, the March 1997 rating decision became final as to all 
issues adjudicated.  The Board notes that the veteran 
submitted a statement on February 19, 1999, requesting that 
his appeal be continued.  This statement, however, cannot be 
construed as a notice of disagreement to reinstate the 
veteran's appeal as it was not filed within one year of the 
issuance of the March 1997 rating decision.  Thus, the Board 
finds that the March 1997 rating decision is final as to the 
issues of service connection for a right ankle disorder, a 
left ankle disorder and residuals of a right middle finger 
fracture.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  See 38 U.S.C.A. § 5108.  For claims filed 
prior to August 2001, such as this claim, new and material 
evidence means evidence not previously submitted to agency 
decision-makers which bears directly and substantially upon 
the specific matter under consideration that is neither 
cumulative nor redundant and, which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

The Board has jurisdiction to consider the issue of whether 
new and material evidence has been submitted because that 
issue is part of the same "matter" of whether the veteran 
is entitled to service connection for this disability.  See 
Bernard v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting 
the provision contained in 38 U.S.C.A. § 7104(a) that the 
Board has jurisdiction to decide "all questions in a 
matter" on appeal).  When a claimant submits a claim for 
service connection for a disability, the question of whether 
there is new and material evidence to reopen the claim is 
implicated where there is a prior final decision regarding 
that claim.  Id. at 392.  The evidence received subsequent to 
a final rating decision is presumed credible for the purposes 
of reopening a claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  See Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  
 
Glaucoma

New evidence obtained since March 1994 in relation to the 
veteran's claim for service connection for glaucoma consists 
of VA treatment records and VA examination reports.  The 
Board finds, however, that none of this evidence is material 
as it does not address the reason why the veteran's claim was 
denied in the first instance which is a link between current 
disability and service.

In the March 1994 rating decision, the RO denied service 
connection because, although current medical evidence showed 
the veteran had a diagnosis of open angle glaucoma, there was 
no record of glaucoma in service or for many years after 
service.  Thus, in order for the new evidence to be material, 
it must show that the veteran's current glaucoma had its 
onset in service or is otherwise related to an injury or 
disease incurred in service. 

The newly obtained post-service medical evidence shows that 
the veteran has a diagnosis of open angle glaucoma.  The new 
evidence does not show that this either had its onset in 
service or that it is related to any injury or disease 
incurred in service.  In other words, there is no medical 
opinion establishing the required nexus between the veteran's 
current glaucoma and any injury or disease incurred in 
service.  

The Board notes that the veteran was provided with eye 
examinations subsequent to March 1994, but none of the 
examination reports include a nexus opinion.  The Board 
finds, however, that VA is not obligated to provide the 
veteran with additional VA examination in relation to his 
claim because he has not submitted new and material evidence 
to reopen his claim.  See 38 C.F.R. § 3.159(c)(4)(iii); see 
also, Woehlaert v. Nicholson, No. 05-2302 (U.S. Vet. App. 
August 24, 2007).

The only other new evidence is the veteran's testimony and 
continued assertions that his glaucoma began as a result of 
in-service injury or disease.  Although the veteran is 
certainly credible to testify as to his symptoms that are 
non-medical in nature, he is not shown to have medical 
expertise so as to provide a medical opinion as to the 
development of glaucoma during service or as a consequence 
thereof.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see 
also, Woehlaert v. Nicholson, No. 05-2302 (U.S. Vet. App. 
August 24, 2007).  Consequently, the Board finds that the 
veteran's claim may not be reopened because none of the new 
evidence received since March 1994 is material.  Rather, the 
new evidence is cumulative of the evidence considered in the 
prior rating decision.  As such, the veteran's request to 
reopen the previously denied claim of service connection for 
glaucoma is denied.

Right Ankle Disorder

New evidence obtained since March 1997 in relation to the 
veteran's claim for service connection for a right ankle 
disorder consists of VA treatment records, VA examination 
reports and a statement from a VA medical professional.  The 
Board finds that some of this evidence is material.

The veteran's claim was first denied in a March 1994 rating 
decision on the basis that, although the evidence showed the 
veteran had mild degenerative changes in the right ankle, 
there was no evidence of either a fracture or chronic 
disability in service.  In the March 1997 rating decision, 
the RO denied reopening the veteran's claim for service 
connection because the evidence submitted was not new and 
material.  Thus, in order for the new evidence to be 
material, it must show that the veteran's current right ankle 
disability is related to his service. 

The Board finds that an April 2002 VA examination report that 
contains a nexus opinion in favor of the veteran's claim and 
is, therefore, material evidence.  As such, the veteran's 
claim is reopened and considered on the merits.  After 
reviewing all the evidence, the Board finds that the evidence 
is in equipoise.  Thus, after resolving all reasonable doubt 
in favor of the veteran, the Board finds that service 
connection for degenerative joint disease of the right ankle 
is warranted.  

The current medical evidence shows the veteran is diagnosed 
as having degenerative joint disease in the right ankle.  His 
service medical records show that he injured his right foot 
in April 1966 while running eight weeks prior, and he had had 
pain in the dorsum of the foot on inversion since then.  The 
veteran reports that he sprained the right ankle in 1967 
while playing football, but there is no record of the 
treatment.  

In a rating decision issued in March 1999, the veteran was 
granted service connection for a right foot injury with heel 
spur.  This grant was based upon the statement of a medical 
professional from the Anchorage VA Outpatient Clinic.  This 
individual stated that foot trauma in service with proven 
heel spurring subsequent to service might be an exostosis-
type growth from bony trauma and overgrowth of new bone 
tissue.  He stated that it is common for fine fractures or 
even compression fractures to not show up immediately on 
routine x-ray studies.  Thus, this statement suggests that, 
given the current radiographic evidence, the veteran likely 
fractured his right foot in service.  The RO resolved 
reasonable doubt in favor of the veteran and granted service 
connection for a right foot disability.  The right ankle 
disability, however, was denied.

The veteran underwent a VA examination on his right ankle in 
April 2002.  The diagnosis was degenerative joint disease of 
the right ankle with decreased and painful motion.  The 
examiner stated that, in light of the crush-type trauma with 
fracture of weight-bearing bones while in the military, it is 
more likely than not that the trauma was the precursor for 
the veteran's current diagnosis of degenerative joint disease 
of the right ankle.  The Board notes that the veteran 
reported to the VA examiner that he received a crushing 
injury to the right foot with fracture of the right ankle 
when a loading crate fell on his foot.  

As discussed above, service medical records show that the 
veteran injured his right foot while running.  Although 
statements provided to the VA examiner in 2002 are 
inconsistent with the service medical records, by granting 
service connection for a right foot injury, the RO apparently 
conceded that the veteran more likely than not fractured his 
foot in service.  Thus, although the examiner's opinion as to 
the type of trauma may not be exactly correct, there is no 
medical evidence that is contrary to his opinion that 
fracture of weight-bearing bones while in the military is 
more likely than not the precursor of the veteran's current 
degenerative joint disease of the right ankle.  

The Board points out at this juncture that it is the defined 
and consistently applied policy of VA to administer the law 
under a broad interpretation, consistent, however, with the 
facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Following a complete review of the record evidence, the Board 
finds that the evidence is at least in equipoise and the 
benefit of the doubt is given to the veteran in finding that 
degenerative joint disease of the right ankle is directly 
related to the right foot injury experienced during service.  
Therefore, the claim is reopened and service connection for 
degenerative joint disease of the right ankle is granted.

Left Ankle Disorder

New evidence obtained since March 1997 in relation to the 
veteran's claim for service connection for a left ankle 
disorder consists of VA treatment records, VA examination 
reports and the veteran's testimony.  The Board finds that 
some of this evidence is material and is sufficient to reopen 
the previously denied claim.

The veteran's claim for service connection for left ankle 
disability was first denied in a March 1994 rating decision 
on the basis that, although the evidence showed the veteran 
currently had mild degenerative changes in the left ankle, 
there was no evidence of either a fracture or chronic 
disability in service.  In the March 1997 rating decision, 
the RO denied reopening the veteran's claim for service 
connection because the evidence submitted was not new and 
material.  Thus, in order for the new evidence to be 
material, it must show that the veteran's current left ankle 
disorder is related to the veteran's service. 

The current medical evidence shows that the veteran has 
degenerative joint disease of the left ankle.  At the time of 
the first VA examination in May 1993, x-rays of the left 
ankle demonstrated some calcification in the syndesmosis with 
an osteophyte in the vicinity of the posterior malleolus.  
The diagnostic assessment was history of sprains of the left 
ankle with some radiographic evidence of degenerative 
changes.

New medical evidence includes x-rays that show that the 
veteran has a slight deformity of the distal shaft of the 
left tibia suggestive of a prior healed fracture (x-ray 
report from June 2000).  Because the veteran has claimed that 
he fractured the left ankle in service, the Board, when 
viewing the evidence in the light most favorable to the 
veteran and considering it to be credible at this stage of 
determining whether the evidence is material, finds the new 
evidence to be material.  As a result, the previously denied 
claim for service connection for a left ankle disorder is 
reopened and will now be considered on the merits.

Despite the veteran's statements that he injured his left 
ankle in service and received treatment for it at that time, 
service medical records fail to show that he was treated for 
any injury (sprain or fracture) to his left ankle.  The 
claims file does include an August 1977 radiologist report 
from a private hospital in Anchorage, Alaska, that 
demonstrates that the veteran had a fracture of the lateral 
malleolus of the left ankle  As such, it is clear that the 
August 1977 left ankle fracture is a supervening injury 
between service and the current diagnosis of disability.  
There is no medical evidence to the contrary.  

When reviewing the evidence, the Board finds that even if the 
veteran sprained his left ankle in service as he has reported 
at VA examinations, the August 1977 fracture is an 
intercurrent cause of the veteran's current left ankle 
disorder.  There is no medical evidence remotely suggesting 
that an untreated sprain during service is the cause of 
currently diagnosed degenerative joint disease of the left 
ankle.  Accordingly, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for a left ankle disorder and the benefit of the 
doubt doctrine is not applicable.  Consequently, the 
veteran's claim, although reopened, must be denied on the 
merits.

Right Middle Finger Fracture

New evidence obtained since March 1997 in relation to the 
veteran's claim for service connection for a right middle 
finger fracture consists of VA treatment records, VA 
examination reports and the veteran's testimony.  
Unfortunately, even when considering the evidence in the 
light most favorable to the veteran, the Board finds that 
none of the newly obtained evidence is material.

In the March 1997 rating decision, the RO denied service 
connection for a right finger disability because there is no 
record of a fracture of the right middle finger in service or 
for many years after service.  Thus, in order for the new 
evidence to be material, it must show that the veteran 
fractured his right middle finger in service.  

Post-service treatment records include x-ray evidence that 
the veteran has an old healed tuft fracture of the right 
middle finger (x-ray reports from December 1996 and February 
1998).  Service medical records, however, fail to show that 
the veteran fractured his right middle finger in service.  
They do show that, in July 1968, the veteran was treated for 
a laceration to the right middle finger.  No follow-up 
treatment is shown.  At his separation examination in April 
1969, the veteran denied having had any bone, joint or other 
deformity or arthritis.  The examination report does not show 
any abnormality of the right middle finger being found.  In 
addition, there is a National Guard enlistment examination 
report dated in August 1974 which shows that the veteran 
again failed to report any hand or finger problems and none 
were found on examination.

New evidence obtained since the last final decision does not 
contain medical evidence supporting the veteran's contention 
that he fractured his right middle finger during service nor 
is there a medical opinion linking the veteran's current 
residuals of an old right middle finger fracture to an injury 
during service.  There are no treatment records showing 
continuity of symptomatology since service.

Following a complete and sympathetic review of the record 
evidence, the Board finds that the new evidence obtained is 
cumulative in nature and cannot be deemed to be material.  It 
is not so significant that it must be further considered in 
order to fairly decide the veteran's claim.  Consequently, 
the Boards finds that no new and material evidence has been 
obtained to reopen the veteran's claim for service connection 
for a right middle finger fracture.  As such, the veteran's 
claim is not reopened and remains denied.


ORDER

An effective date earlier than May 15, 1996, for the award of 
service connection for gastroesophageal reflux disease is 
denied.

An effective date earlier than May 15, 1996, for the award of 
service connection for a right foot disorder is denied.

An effective date earlier than May 15, 1996, for the award of 
service connection for status-post removal of a chalazion and 
pterygium is denied.

Service connection for left cornea injury and meibomian cyst 
is denied.

New and material evidence not having been received, the 
veteran's claim for service connection for glaucoma is not 
reopened and remains denied.

New and material evidence having been received, the veteran's 
claim for service connection for a right ankle disorder is 
reopened.

Service connection for degenerative joint disease of the 
right ankle is granted, subject to the laws and regulations 
governing the award of monetary benefits.

New and material evidence having been received, the veteran's 
claim for service connection for a left ankle disorder is 
reopened.

Service connection for a left ankle disorder is denied.

New and material evidence not having been received, the 
veteran's claim for service connection for a right middle 
finger fracture is not reopened.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


